DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13 contains a typographical error.
Claim 15 recites the limitation "the lithium-ion soft battery" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-9, 11-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0064511 A1) in view of Schmid-Schoenbein (US 2018/0205046 A1) in view of WO 2015157106 A1 (hereinafter WO’106 – translation attached).
With respect to claim 1, Wang teaches a lithium-ion power battery (Abstract) (Figure 3) comprising:
a battery cell (50) (as illustrated) comprising a positive electrode plate (58) and a negative electrode plate (54), the positive electrode plate (58) comprising a positive current collector (58), the negative electrode plate (54) comprising a negative current collector (54) (para. [0049]); 
at least two heat conducting and collecting bodies/(thermal tabs (70 or 78)) formed on at least one of the positive electrode plate (58) and the negative electrode plate (54);
wherein the at least two heat conducting and collecting bodies/(thermal tabs (70) or (78)) are stacked together to form at least one heat converging path/(thermal junction (74 or 82)), which are being configured to transmit energy into or out of the battery cell (50) (para. [0042] and [0049]). 
Wang fails to teach providing a negative active material layer coated on the negative current collector and a positive active material layer coated on the positive current collector, and wherein each of the heat conducting and collecting bodies/(thermal tabs (70) or (78)) being a portion of the positive current collector which is not coated by the positive active material layer or a portion of the negative current collector which is not coated by the negative active material layer.  Schmid-Schoenbein teaches a pouch battery comprising a negative/anode active material layer coated on a negative current collector/(anode carrier foil) and a positive/cathode active material layer coated on the positive current collector/(cathode carrier foil), and wherein each of the heat conducting and collecting bodies/(edge strips/lugs) being a portion of the positive current collector which is not coated by the positive active material layer or a portion of the negative current collector which is not coated by the negative active material layer (para. [0013]-[0014]) in order to provide the current collectors/(cathode and anode carrier foil) with the necessary active material for generating electricity electrochemically.  
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a negative active material layer coated on the negative current collector (54) and a positive active material layer coated on the positive current collector (58), and wherein each of the heat conducting and collecting bodies/(thermal tabs (70) or (78)) being a portion of the negative current collector (54) which is not coated by the negative active material layer or a portion of the positive current collector which is not coated by the positive active material layer in the pouch battery of Wang, as taught by Schmid-Schoenbein, in order to provide the current collectors with the necessary active material for generating electricity electrochemically.
Wang fails to teach wherein a thin-film heater is connected to the at least one heat converging path/(thermal junction (74 or 82)).  WO’106 teaches a battery (10) (Figures 1-2) comprising a thin-film heater/(thin heating element (31)) (para. [0004] – in translation) connected to at least one heat converging path/(electrode terminals (22a and 22b)) (as illustrated) via attachment tabs (34a and 34b) (para. [0049] – in translation) in order to heat the battery and to provide a substantial reduction in the volume of the heater structure with a corresponding reduction in cost and weight of the battery (para. [0004]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to connect a thin-film heater to the at least one heat converging path/(thermal junction (74 or 82)) in the battery of Wang, as taught by WO’106, in order to heat the battery and to provide a substantial reduction in the volume of the heater structure with a corresponding reduction in cost and weight of the battery.
With respect to claim 2, Wang teaches wherein the at least two heat conducting and collecting bodies/(thermal tabs (70) or (78)) overlap with each other to form the at least one heat converging path/(thermal junction (74 or 82)) (as illustrated in Figure 3 above).
With respect to claim 6, Wang teaches wherein the at least two heat conducting and collecting bodies (78 or 70) are bent towards each other (as illustrated in Figure 3).
With respect to claim 7, Wang teaches wherein the at least two heat conducting and collecting bodies (70) are bent to be inclined with the positive electrode plate or the negative electrode plate (54) by an angle between 0 degree to 90 degrees (as illustrated).
With respect to claim 8, Wang teaches wherein the at least two heat conducting and collecting bodies (70 or 78) are bent toward different directions (as illustrated) or a single direction.
With respect to claim 9, Wang teaches wherein a portion of each of the at least two heat conducting and collecting bodies (70 or 78) is bent toward a single direction or different directions (as illustrated),
and the portion which is bent is connected to a remaining portion (70) of the at least two heat conducting and collecting bodies (70), the remaining portion (70) of each of the heat conducting and collecting bodies (70) is straight/(the thermal junction (74) is straight) (as illustrated).
With respect to claim 11, Wang teaches wherein a heat dissipation member/(heat sink) (Figure 7, 270) is disposed between the at least two heat conducting and collecting bodies (para. [0053]), and the heat dissipation member is fins or a heat sink (270).
With respect to claim 12, Wang teaches wherein a heat exchanging device/(fluid-containing pipe (86 or 90)) is connected to the at least one heat converging path/(thermal junction (74 or 82)) (as illustrated in Figure 3); Wang also teaches wherein the temperature of the current collectors can be sensed (para. [0013], [0039]) or that of the heat transfer fluid (para. [0045]), using a temperature sensor (Figure 6, 226), but fails to teach a temperature sensor disposed on the heat exchanging device/(fluid-containing pipe (86 or 90)).  However, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to place the temperature sensor on the heat exchanging device/(thermal junction (74 or 82)) to provide easy access to the temperature sensor or to meet design limitations, and still provide a temperature reading representative of the actual temperature of the batteries.
With respect to claim 14, Wang teaches wherein each of the at least two heat conducting and collecting bodies (70 or 78) comprises an insulating layer on a surface thereof (para. [0040]).
With respect to claim 15, Wang teaches wherein the at least one heat converging
path/(thermal junction (82)) is arranged on an end of the lithium-ion power battery (50) (as illustrated in Figure 3), and the end of the lithium-ion power battery (50) having a positive electrode tab (78), an end of the lithium-ion power battery opposite to the positive electrode tab/(the other thermal junction (74)) is at an end of the lithium-ion power battery (50) opposite to the positive electrode tab (78) (as illustrated in Figure 3), or a side of the lithium-ion power battery (para. [0049] and [0054]).
With respect to claim 16, Wang teaches wherein the at least one heat converging path/(thermal junction (82)) is more than one/(made of a plurality of layers), at least one of the plurality of heat converging paths/(thermal junction (82)) is disposed at the end of the lithium-ion power battery (50) having the positive electrode tab (78) (as illustrated) (para. [0054]).
With respect to claim 17, Wang teaches wherein each of the at least two heat
conducting and collecting bodies/(thermal tabs (78)) protrudes from the positive electrode plate/(cathode current collector (58)) (para. [0049], [0054]);
Wang is silent in regards to the presence of an electrolyte; however, Schmid-Schoenbein further teaches wherein a pouch battery cell can comprise liquid electrolyte (para. [0054]); and therefore, as the portions of the at least two heat conducting and collecting bodies/(thermal tabs (78)) of Wang protrude from the positive electrode plate/(cathode current collector (58)) and extend therefrom it would be obvious that the at least two heat conducting and collecting bodies/(thermal tabs (78)) would be inserted into/(come into contact with) the liquid electrolyte present within the pouch of the lithium-ion power battery (50) (as illustrated in Figure 3).
With respect to claim 19, since Wang teaches wherein the at least two heat conducting and collecting bodies/(thermal tabs (70 and 78)) extend from the respective electrodes (54 and 58), and conduct heat therefrom to the to the at least one heat converging path/(thermal junction (74 or 82)), then the at least two heat conducting and collecting bodies/(thermal tabs (70 and 78)) are recessed with respect to the negative electrode plate; Wang also teaches wherein an interconnecting portion (see Figure 3 below) is formed between the at least two heat conducting and collecting bodies/(thermal tabs (70)) and the negative electrode plate (54), and it would be obvious that the thickness of an entirety of each of the at least two heat conducting and collecting bodies/(thermal tabs (70) and (78)) is same as of a thickness of the interconnecting portion (see below Figure 3).

    PNG
    media_image1.png
    566
    809
    media_image1.png
    Greyscale

With respect to claim 20, Wang teaches wherein the temperature of the current collectors can be sensed (para. [0013], [0039]) or that of the heat transfer fluid (para. [0045]), using a temperature sensor (Figure 6, 226), but fails to teach a temperature sensor disposed on the at least one heat converging path/(thermal junction (74 or 82)) (Figure 3).  However, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to place the temperature sensor on the at least one heat converging path to provide easy access to the temperature sensor or to meet design limitations, and still provide a temperature reading representative of the actual temperature of the batteries.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0064511 A1) in view of Schmid-Schoenbein (US 20180205046 A1) in view of WO 2015157106 A1 (hereinafter WO’106), as applied to claim 1 above, and further in view of Sohn et al. (US 2016/0268557 A1).
With respect to claim 3, modified Wang discloses all claim limitations as set forth above but fails to teach wherein the at least two heat conducting and collecting bodies/(thermal tabs (70 or 78)) are connected together by welding.  Sohn teaches a pouch battery comprising electrode tab (14) connected to the uncoated region (11b) of the first electrode (11), the second electrode tab (15) is connected to the uncoated region (12b) of the second electrode (12), and they may be respectively connected by welding to the uncoated region (11b) of the first electrode and the uncoated region (12b) of the second electrode (para. [0049]) in order to provide a solid and sturdy contact there-between.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to connect the at least two heat conducting and collecting bodies/(thermal tabs (70 or 78)) together in modified Wang by welding, as taught by Sohn, in order to provide a solid and sturdy contact there-between.
With respect to claim 4, product-by-process claim limitations recited in claim 4 are not given weight in apparatus claims.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0064511 A1) in view of Schmid-Schoenbein (US 20180205046 A1) in view of WO 2015157106 A1 (hereinafter WO’106), as applied to claim 1 above, and further in view of Ahn et al. (US 20110129727 A1).
With respect to claim 5, modified Wang discloses all claim limitations as set forth above but fails to teach wherein the at least two heat conducting and collecting bodies are connected to each other by bolting or riveting.  Ahn teaches a pouch battery (Figure 4) comprising at least two heat conducting and collecting bodies/(electrode tab assemblies (120) and (130)) which tabs within each of the electrode assemblies (120) and (130) are connected to each other by bolting using bolts (170) in order to provide a secure connection between the respective heat conducting and collecting bodies/(electrode tab assemblies (120) and (130)) and the respective positive electrode and negative electrode leads (150) and (160) (para. [0045]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to connect the at least two heat conducting and collecting bodies to each other by bolting in modified Wang, as taught by Ahn, in order to provide a secure connection therebetween.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0064511 A1) in view of Schmid-Schoenbein (US 20180205046 A1) in view of WO 2015157106 A1 (hereinafter WO’106), as applied to claim 1 above, and further in view of KR 20090060497 A (hereinafter KR’497) (translation attached).
With respect to claim 10, modified Wang discloses all claim limitations as set forth above but fails to teach wherein at least a portion of each of the at least two heat conducting and collecting bodies/(thermal tabs (70) and (78)) defines a plurality of holes or a concave and convex surface.  KR’497 teaches a battery pouch comprising a safety vent made of fine holes in a metal plate used as an electrode tab in order to discharge gas generated therein thereby discharging the internal pressure of the pouch more quickly and improving the safety of the pouch type battery (page 3, lines 26-32 – see translation).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have at least a portion of each of the at least two heat conducting and collecting bodies/(thermal tabs (70) and (78)) in modified Wang define a plurality of holes, as taught by KR’497, in order to discharge gas generated in the pouch battery thereby discharging the internal pressure more quickly and improving the safety of the pouch type battery.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0064511 A1) in view of Schmid-Schoenbein (US 20180205046 A1) in view of WO 2015157106 A1 (hereinafter WO’106), as applied to claim 12 above, and further in view of Ahn et al. (US 20110129727 A1).
With respect to claim 13, modified Wang discloses all claim limitations as set forth above but fails to teach wherein the at least one heat converging path and the heat exchanging device are connected by welding, bolting, gluing, or riveting.  Ahn teaches a pouch battery (Figure 4) comprising at least two heat conducting and collecting bodies/(electrode tab assemblies (120) and (130)) which tabs within each of the electrode assemblies (120) and (130) are connected to respective positive electrode and negative electrode leads (150) and (160) by bolting using bolts (170) (para. [0045]) in order to connect the respective elements to one another securely.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to connect the at least one heat converging path and the heat exchanging device in modified Wang by bolting, as taught by Ahn, in order to connect the respective elements to one another securely.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0064511 A1) in view of Schmid-Schoenbein (US 20180205046 A1) in view of WO 2015157106 A1 (hereinafter WO’106), as applied to claim 1 above, and further in view of CN 105186026 A (hereinafter CN’026) (translation attached).
With respect to claim 18, modified Wang discloses all claim limitations as set forth above but fails to teach a heat exchanging device disposed in the electrolyte, wherein the heat exchanging device heats or cools the electrolyte.  CN’206 teaches an apparatus for cooling a battery comprising a heat exchanging device disposed in the electrolyte, wherein the heat exchanging device heats or cools the electrolyte in order to control the temperature of the battery and to provide uniform temperature within (translation page 4, last 2 lines – page 5, lines 1-3).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a heat exchanging device disposed in the electrolyte of modified Wang, wherein the heat exchanging device heats or cools the electrolyte, as taught by CN’206, in order to control the temperature of the battery and to provide uniform temperature within. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20 of copending Application No. 16/727,649 in view of WO 2015157106 A1 (hereinafter WO’106 – translation attached). 
Instant claims 1-20 are for the most part encompassed in claims 1-18 and 20 of copending Application No. 16/727,649 except for the instantly claimed thin-film heater of instant claim 1, wherein the thin-film heater is connected to the at least one heat converging path.  WO’106 teaches a battery (10) (Figures 1-2) comprising a thin-film heater/(thin heating element (31)) (para. [0004] – in translation) connected to at least one heat converging path/(battery electrode terminals (22a and 22b)) (as illustrated) via attachment tabs (34a and 34b) (para. [0049] – in translation) in order to heat the battery and to provide a substantial reduction in the volume of the heater structure with a corresponding reduction in cost and weight of the battery (para. [0004]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to connect a thin-film heater to the at least one heat converging path in the battery of 16/727,649, as taught by WO’106, in order to heat the battery and provide a substantial reduction in the volume of the heater structure with a corresponding reduction in cost and weight of the battery.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 13-17 and 19 of copending Application No. 16/728,958 in view of WO 2015157106 A1 (hereinafter WO’106 – translation attached). 
Instant claims 1-20 are for the most part encompassed in claims 1, 4-11, 13-17 and 19 of copending Application No. 16/728,958 except for the instantly claimed thin-film heater of instant claim 1, wherein the thin-film heater is connected to the at least one heat converging path.  WO’106 teaches a battery (10) (Figures 1-2) comprising a thin-film heater/(thin heating element (31)) (para. [0004] – in translation) connected to at least one heat converging path/(battery electrode terminals (22a and 22b)) (as illustrated) via attachment tabs (34a and 34b) (para. [0049] – in translation) in order to heat the battery and to provide a substantial reduction in the volume of the heater structure with a corresponding reduction in cost and weight of the battery (para. [0004]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to connect a thin-film heater to the at least one heat converging path in the battery of 16/728,958, as taught by WO’106, in order to heat the battery and provide a substantial reduction in the volume of the heater structure with a corresponding reduction in cost and weight of the battery.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-19 of copending Application No. 16/727,692 in view of WO 2015157106 A1 (hereinafter WO’106 – translation attached). 
Instant claims 1-20 are for the most part encompassed in claims 1 and 3-19 of copending Application No. 16/727,692 except for the instantly claimed thin-film heater of instant claim 1, wherein the thin-film heater is connected to the at least one heat converging path.  WO’106 teaches a battery (10) (Figures 1-2) comprising a thin-film heater/(thin heating element (31)) (para. [0004] – in translation) connected to at least one heat converging path/(battery electrode terminals (22a and 22b)) (as illustrated) via attachment tabs (34a and 34b) (para. [0049] – in translation) in order to heat the battery and to provide a substantial reduction in the volume of the heater structure with a corresponding reduction in cost and weight of the battery (para. [0004]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to connect a thin-film heater to the at least one heat converging path in the battery of 16/727,692, as taught by WO’106, in order to heat the battery and provide a substantial reduction in the volume of the heater structure with a corresponding reduction in cost and weight of the battery.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/727,670 in view of WO 2015157106 A1 (hereinafter WO’106 – translation attached). 
Instant claims 1-20 are for the most part encompassed in claims 1-20 of copending Application No. 16/727,670 except for the instantly claimed thin-film heater of instant claim 1, wherein the thin-film heater is connected to the at least one heat converging path.  WO’106 teaches a battery (10) (Figures 1-2) comprising a thin-film heater/(thin heating element (31)) (para. [0004] – in translation) connected to at least one heat converging path/(battery electrode terminals (22a and 22b)) (as illustrated) via attachment tabs (34a and 34b) (para. [0049] – in translation) in order to heat the battery and to provide a substantial reduction in the volume of the heater structure with a corresponding reduction in cost and weight of the battery (para. [0004]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to connect a thin-film heater to the at least one heat converging path in the battery of 16/727,670, as taught by WO’106, in order to heat the battery and provide a substantial reduction in the volume of the heater structure with a corresponding reduction in cost and weight of the battery.
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							11/22/2021Primary Examiner, Art Unit 1725